DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, Claims 1-8 in the reply filed on 16 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections
Claims 5-7 are objected to because of the following informalities:  
In claim 5, line 4 should read in part “a communication device configured to  communicate with”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2017/0298880).
In Reference to Claim 1
(See Hall, Figures 1 & 5)
Hall et al. (Hall) discloses:
	A vehicle comprising: 
a fuel tank (104) for storing fuel (108) (See Hall, Paragraph [0027]); 
a fueling port (116) for supplying the fuel tank with fuel (See Hall, Paragraph [0029]); 
a CO2 recovery device (442) configured to recover CO2 (See Hall, Paragraph [0034]); 
a CO2 collection port (114) for collecting CO2 from the CO2 recovery device (442) (See Hall, Paragraph [0030]); and 
a single openable lid configured to cover both the fueling port (116) and the CO2 collection port (114). (See Hall, Paragraph [0029] & Figure 1, 110).

In Reference to Claim 2
(See Hall, Figures 1 & 5)
Hall discloses:
	wherein the fueling port (116) and the CO2 collection port (114) are made an integral type connection port comprised of the fueling port (116) and the CO2 collection port (114) which are integrally joined (See Hall, Paragrphs [0029]-[0030]), and 
the integral type connection port is configured to enable connection of an integral type hose comprised of a filling hose connected to the fueling port (116) and a collection hose connected to the CO2 collection port (114) which are integrally joined. (See Hall, Paragraph [0029] & Figure 1, 110).

In Reference to Claim 3
(See Hall, Figures 1, 5, & 17)
Hall discloses:
an internal combustion engine (1718); and 
a control device, wherein the CO2 recovery device (442) is configured to be able to recover CO2 in exhaust (1712) discharged from the internal combustion engine (1718), and the control device is configured to control the internal combustion engine (1718) so that high temperature exhaust is discharged from the internal combustion engine (1718) when collecting CO2 from the CO2 recovery device (442) and to heat the CO2 recovery device (442) by introducing high temperature exhaust to the CO2 recovery device (442). (See Hall, Paragraph [0034], with respect to heat exchange & Paragraph [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2017/0298880) in view of Rothschild (US 2013/0278407).
In Reference to Claim 5

	a device that provides information to a worker performing work of filling the fuel tank and work of collecting the CO2 from the CO2 recovery device (See Hall, Paragraphs [0028] & [0033]); 
	a communication device configured to able to communicate with a service station for providing the fuel to be filled to the fuel tank and collecting the CO2 from the CO2 recovery device and communicating the timing of filling/emptying with the service station. (See Hall, Paragraphs [0028] & [0033]).
Hall discloses the claimed invention except:
	a display part and a control device, wherein the control device is configured to make the display part display information on a time of completion of filling the fuel tank and a time of completion of collection of CO2 from the CO2 recovery device received from the service station through the communication device.
	Rothschild discloses a vehicle fueling signaling and control system. (See Rothschild, Figure 1, Abstract). Rothschild discloses a control device for a vehicle with a display part which displays cost and filling information to a user of a vehicle. (See Rothschild, Paragraph [0022], 122, 126).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the display unit and control device to the device of Hall, as both references are directed towards vehicle fueling signaling and control systems. One of ordinary skill in the art would have recognized that the display part and control device of Rothschild would have allowed for displaying of the tank data for a user and real-time updates of fuel cost calculations. (See Rothschild, Paragraph 

In Reference to Claim 8
Hall discloses the claimed invention except:
an onboard display part for providing a vehicle occupant with information; and a control device, wherein the control device is configured to display discount information of a fueling charge according to the amount of collection of CO2 taken out when collecting CO2 from the CO2 recovery device at a service station at the position of the service station for providing the fuel to be filled to the fuel tank of the vehicle and for collecting CO2 from the CO2 recovery device on a map displayed at the onboard display part.
	Rothschild discloses a vehicle fueling signaling and control system. (See Rothschild, Figure 1, Abstract). Rothschild discloses a control device for a vehicle with a display part which displays cost (including discounts) and filling information to a user of a vehicle. (See Rothschild, Paragraph [0022], 122, 126).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the display unit and control device to the device of Hall, as both references are directed towards vehicle fueling signaling and control systems. One of ordinary skill in the art would have recognized that the display part and control device of Rothschild would have allowed for displaying of the tank data for a user and real-time updates of fuel cost calculations. (See Rothschild, Paragraph .

Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest “the control device is configured to turn over the internal combustion engine by a motor to supply air to the exhaust passage when collecting C02 from the C02 recovery device and to inject fuel from the fuel addition device to supply fuel to the oxidation catalyst, use the heat of oxidation when making the fuel oxidize on the oxidation catalyst to heat air, and introduce that air to the C02 recovery device to thereby heat the C02 recovery device” in claim 4, “the control device is further configured to make the display part display in a selectable format whether to complete both filling the fuel tank and collecting C02 from the C02 recovery device or whether to end the fueling and the C02 collection at the time when one among these has been completed when the time of completion of filling the fuel tank and the time of completion of collection of C02 from the C02 recovery device differ” in claim 6, and “the control device is further configured to make the display part display information on when filling of the fuel tank or collection of C02 from the C02 recovery device can no longer be continued when that is so and to display in a selectable format .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall’344, Sugiyama’992, Sugiyama’072, Sugiyama’142, Kennedy, Nishida, Cajiga, Walker, and Hamad show vehicle fuel and CO2 devices within the state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746